Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	Applicant' s amendment filed on 05/17/2022 has been entered. Claims 1-3, 7, 8, 27, 29 and 30 have been amended. Claim 6 has been cancelled. Claims 1-5 and 7-30 are still pending in this application with claims 1, 27, 29 and 30 being independent.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
3.	Claims 1-3, 9, 10, 12-16 and 23-30 are rejected under 35 U.S.C. 103 as being unpatentable over FENG (US Pub. No: 2019/0037621 A1) in view of Ericsson (3GPP TSG-RAN WG1 Meeting #96bis, R1-1905834, “Feature lead summary #2 on Resource allocation for NR sidelink, Mode 1”, dated April, 2019). 
	Regarding claim 1, FENG teaches a method of wireless communication (see Abstract), comprising: receiving at a first user equipment (UE) (see Fig.3, First terminal/UE), a radio resource control (RRC) message or physical channel control information including a sidelink configured grant (CG) configuration indicating at least some parameters configured by a base station for sidelink communications between the first UE and a second UE (see Figures 3 & 5 for base station and second terminal/UE, see para [0060] wherein the base station allocating a set of transmission resource pools and corresponding transmission resource configurations to the first terminal through a Radio Resource Control (RRC) connection reconfiguration process, is mentioned, also see para [0061] wherein the base station allocating a grant for data transmission on the SL through the PDCCH or the ePDCCH to the first terminal, is mentioned, also see para [0086] wherein the base station 30 allocating transmission resources on the sidelink for the first terminal 10 and Physical Resource Block (PRB) configuration for the transmission resources (that includes at least some parameters), is mentioned and also see para [0089] wherein the base station sending configuration information for the transmission resources to be received by the first terminal, is mentioned).
 	FENG is silent in teaching the above method of wireless communication comprising transmitting a second RRC message including the at least some parameters to the second UE when the second UE is not connected to the base station and transmitting or receiving a transport block for the sidelink communications on a physical sidelink shared channel (PSSCH) based on the at least some parameters. 
	However, Ericsson teaches a method of wireless communication (see page 1, Introduction) comprising transmitting a second RRC message including the at least some parameters to the second UE when the second UE is not connected to the base station (see page 7, under section 4, issue 4.2, lines 2-3, wherein signalling aspects to introduce fields/parameters for identification of the typ-2 grant in DCI and RRC, is mentioned and also see under issue 4.3, under configuration, for type-2 configured grant, wherein SCI being used for relaying activation DCI (that includes TX UE relaying SCI to RX UE) from TX UE to RX , is mentioned) and transmitting or receiving a transport block for the sidelink communications on a physical sidelink shared channel (PSSCH) based on the at least some parameters (see page 2, section 2, issue 2.2/proposal, wherein a grant provided by gNB including resources/parameters for transmission of PSSCH, is mentioned, also see page 3, under issue 2.3, wherein for configured grant, the gNB providing time-frequency resources and configuring ranges for other transmission parameters from which the UE autonomously selecting one for each transport block (TB) transmission, is mentioned).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above method of FENG to include both transmitting a second RRC message including the at least some parameters to the second UE when the second UE is not connected to the base station and transmitting or receiving a transport block for the sidelink communications on a physical sidelink shared channel (PSSCH) based on the at least some parameters, disclosed by Ericsson in order to provide an effective mechanism for efficiently providing simultaneous configuration of both Mode 1 and Mode 2 for a UE and also supporting allocation of SL time-frequency repetition patterns by using NR sidelink mode 1 dynamic scheduling in wireless communication system.
Regarding claim 2, FENG and Ericsson together teach the method of claim 1.
FENG further teaches the method of claim 1, wherein receiving the RRC message comprises receiving the RRC message from the base station when connected to the base station (see para [0060] wherein in a case that a terminal is in a connected mode and after receiving the message from the terminal, the base station allocating a set of transmission resource pools and corresponding transmission resource configurations to the terminal through a Radio Resource Control (RRC) connection reconfiguration process, is mentioned). 
Regarding claim 3, FENG and Ericsson together teach the method of claim 1.
Ericsson further teaches the method of claim 1, wherein receiving the physical channel control information comprises receiving a downlink control information (DCI) from the base station when connected to the base station (see page 2, section 2, issue 2.1, 1st para wherein a DCI format allocating sidelink resource for PSCCH/PSSCH transmission of single TB for UE, is mentioned and also see page 2, issue 2.2 & page 8, under section 5, issue 5.1, proposal) (and the same motivation is maintained as in claim 1).  
Regarding claims 9 and 10, FENG and Ericsson together teach the method of claim 1.
Ericsson further teaches the method of claim 1, further comprising receiving physical layer signaling indicating that the sidelink CG configuration is active (see page 6, under section 4, issue 4.2, wherein type -2 active configured grant through DCI/physical layer signaling, is mentioned), and wherein the physical layer signaling is a downlink control information (DCI) transmitted by the base station when the first UE is connected to the base station (see page 6, under section 4, issue 4.2, wherein type -2 active configured grant through DCI/physical layer signaling, is mentioned and also see page 7, under section 5, wherein DCI for type-2 configured grant, is mentioned) (and the same motivation is maintained as in claim 1). 
Regarding claim 12, FENG and Ericsson together teach the method of claim 10.
Ericsson further teaches the method of claim 10, further comprising transmitting an acknowledgment or negative acknowledgment (ACK/NACK) of the DCI on physical uplink control channel (PUCCH) resources indicated by the DCI or the RRC message (see page 11, under section 8, issue 8.1, wherein SL retransmissions using DCI, is mentioned, also wherein NR sidelink mode-1 supporting HARQ A/N feedback and enabling the use of HARQ A/N through high-layer signalling/RRC, is mentioned and also see page 15, proposal 6, wherein SL scheduling DCI carrying HARQ feedback enabling information, is mentioned). 
Regarding claim 13, FENG and Ericsson together teach the method of claim 10.
Ericsson further teaches the method of claim 10, further comprising relaying at least some parameters of the DCI to the second UE in a sidelink control information (SCI) (see page 7, under section 4, issue 4.2, lines 2-3, wherein signalling aspects to introduce fields/parameters for identification of the type-2 grant in DCI and RRC, is mentioned and also see under issue 4.3, under configuration, wherein SCI being used for relaying activation DCI, is mentioned). 
Regarding claim 14, FENG and Ericsson together teach the method of claim 13.
Ericsson further teaches the method of claim 13, further comprising receiving an ACK/NACK of the SCI on a physical sidelink feedback channel resource indicated by the SCI or higher layer signaling (see page 7, under issue 4.3, under configuration, wherein SCI being used for relaying activation DCI, is mentioned and see page 11, under section 8, issue 8.1, wherein SL retransmissions using DCI, is mentioned, also wherein NR sidelink mode-1 supporting HARQ A/N feedback through PSFCH and enabling the use of HARQ A/N through high-layer signalling/RRC, is mentioned). 
Regarding claim 15, Ericsson further teaches the method of claim 14, further comprising forwarding the ACK/NACK of the SCI on physical uplink control channel (PUCCH) resources indicated by the DCI or the RRC message (see page 11, under section 8, issue 8.1, wherein SL retransmissions using DCI, is mentioned, also wherein NR sidelink mode-1 supporting HARQ A/N feedback and enabling the use of HARQ A/N through high-layer signalling/RRC, is mentioned and also configuring grant configuration including the time/frequency resources for sidelink feedback, is mentioned). 
Regarding claim 16, Ericsson further teaches the method of claim 14, further comprising transmitting a media access control (MAC) control element (CE) indicating the ACK/NACK of the SCI (see page 16, under proposal 8, wherein confirmation of type-2 configured scheduling activation by a MAC CE, is mentioned and also see page 7, under issue 4.3, under configuration, wherein SCI being used for relaying activation DCI, is mentioned and also see page 11, under section 8, issue 8.1, wherein NR sidelink mode-1 supporting HARQ A/N feedback through PSFCH and enabling the use of HARQ A/N through high-layer signalling, is mentioned). 
Regarding claim 23, FENG and Ericsson together teach the method of claim 1.
Ericsson further teaches the method of claim 1, further comprising determining whether to retransmit the transport block based on expiration of a time period started in response to transmitting the transport block (see page 21, under section NR sidelink resource allocation for Mode1, under proposal 2, wherein the NR DCI format supporting the indication of PSSCH (that includes transmitting the transport block) resources for both initial transmission and blind retransmission, is mentioned and see under proposal 3, wherein the time gap between the initial transmission and blind retransmission being upper bounded by selecting a fixed absolute time (that includes expiration of a time period), is mentioned) (and the same motivation is maintained as in claim 1). 
	Regarding claim 24, Ericsson further teaches the method of claim 23, wherein determining whether to retransmit comprises determining to retransmit in response to receiving a negative acknowledgment from the second UE or receiving a retransmission grant from the base station within the time period (see page 21, under section NR sidelink resource allocation for Mode1, under proposal 2, wherein the NR DCI format supporting the indication of PSSCH (that includes transmitting the transport block) resources for both initial transmission and blind retransmission, is mentioned and also see page 11, under section 8, issue 8.1, wherein NR sidelink mode-1 supporting HARQ A/N feedback, is mentioned  & also the type 1 configuration grant configuration including the time/frequency resources for sidelink feedback, is mentioned). 
Regarding claim 25, FENG and Ericsson together teach the method of claim 1.
FENG further teaches the method of claim 1, further comprising: determining whether the transport block was successfully received at the first UE (see Fig.5 and wherein the receiving unit 120 of first terminal being configured to receive configuration information for transmission resources sent by the base station, wherein the transmission resources are determined by the station according to the device attribute information, is mentioned).
	FENG is silent in teaching the method of claim 1, further comprising transmitting an ACK/NACK to a base station on a physical uplink control channel (PUCCH) on resources indicated by an RRC configuration if connected to the base station and transmitting the ACK/NACK to the second UE on a physical sidelink feedback channel (PSFCH) on resources indicated by an RRC configuration. 
	However, Ericsson teaches the method of claim 1, further comprising transmitting an ACK/NACK to a base station on a physical uplink control channel (PUCCH) on resources indicated by an RRC configuration if connected to the base station and transmitting the ACK/NACK to the second UE on a physical sidelink feedback channel (PSFCH) on resources indicated by an RRC configuration (see page 7, under issue 4.3, under configuration, wherein SCI being used for relaying activation DCI, is mentioned and see page 11, under section 8, issue 8.1, wherein NR sidelink mode-1 supporting HARQ A/N feedback through PSFCH and enabling the use of HARQ A/N through high-layer signalling/RRC, is mentioned and also the type 1 configuration grant configuration including the time/frequency resources for sidelink feedback (that includes the ACK/NACK to the second UE), is mentioned) (and the same motivation is maintained as in claim 1).
Regarding claim 26, Ericsson further teaches the method of claim 25, wherein resources for the ACK/NACK of a first occasion of the sidelink CG configuration on one or both of the PUCCH and PSFCH are indicated by physical layer signaling and the RRC configuration indicates the resources for the ACK/NACK of subsequent occasions (see page 21, under section NR sidelink resource allocation for Mode1, under proposal 2, wherein the NR DCI format (that includes physical layer signaling) supporting the indication of PSSCH  resources for both initial transmission and retransmission, is mentioned and also see page 7, under issue 4.3, under configuration, wherein SCI being used for relaying activation DCI, is mentioned and see page 11, under section 8, issue 8.1, wherein NR sidelink mode-1 supporting HARQ A/N feedback through PSFCH and enabling the use of HARQ A/N through high-layer signalling/RRC, is mentioned). 
Regarding claim 27, FENG teaches an apparatus for wireless communication (see Abstract and Fig.9/apparatus), comprising: a memory (see Fig. 9, Memory and para [0111]); and at least one processor coupled to the memory (see Fig. 9, Processor and para [0111]) and configured to: receive at a first user equipment (UE) (see Figures 3 &9, First terminal/UE), a radio resource control (RRC) message including a sidelink configured grant (CG) configuration indicating at least some parameters configured by a base station for sidelink communications between the first UE and a second UE (see Figures 3 & 5 for base station and second terminal/UE, see para [0060] wherein the base station allocating a set of transmission resource pools and corresponding transmission resource configurations to the first terminal through a Radio Resource Control (RRC) connection reconfiguration process, is mentioned, also see para [0061] wherein the base station allocating a grant for data transmission on the SL through the PDCCH or the ePDCCH to the first terminal, is mentioned, also see para [0086] wherein the base station 30 allocating transmission resources on the sidelink for the first terminal 10 and Physical Resource Block (PRB) configuration for the transmission resources (that includes at least some parameters), is mentioned and also see para [0089] wherein the base station sending configuration information for the transmission resources to be received by the first terminal, is mentioned).
FENG is silent in teaching the above apparatus comprising transmitting a second RRC message including the at least some parameters to the second UE when the second UE is not connected to the base station and transmitting or receiving a transport block for the sidelink communications on a physical sidelink shared channel (PSSCH) based on the at least some parameters. 
However, Ericsson teaches an apparatus (see page 1, Introduction) comprising transmitting a second RRC message including the at least some parameters to the second UE when the second UE is not connected to the base station (see page 7, under section 4, issue 4.2, lines 2-3, wherein signalling aspects to introduce fields/parameters for identification of the typ-2 grant in DCI and RRC, is mentioned and also see under issue 4.3, under configuration, for type-2 configured grant, wherein SCI being used for relaying activation DCI (that includes TX UE relaying SCI to RX UE) from TX UE to RX , is mentioned) and transmitting or receiving a transport block for the sidelink communications on a physical sidelink shared channel (PSSCH) based on the at least some parameters (see page 2, section 2, issue 2.2/proposal, wherein a grant provided by gNB including resources/parameters for transmission of PSSCH, is mentioned, also see page 3, under issue 2.3, wherein for configured grant, the gNB providing time-frequency resources and configuring ranges for other transmission parameters from which the UE autonomously selecting one for each transport block (TB) transmission, is mentioned).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above apparatus of FENG to include both transmitting a second RRC message including the at least some parameters to the second UE when the second UE is not connected to the base station and transmitting or receiving a transport block for the sidelink communications on a physical sidelink shared channel (PSSCH) based on the at least some parameters, disclosed by Ericsson in order to provide an effective mechanism for efficiently providing simultaneous configuration of both Mode 1 and Mode 2 for a UE and also supporting allocation of SL time-frequency repetition patterns by using NR sidelink mode 1 dynamic scheduling in wireless communication system.
Regarding claim 28, FENG and Ericsson together teach the apparatus of claim 27.
Ericsson further teaches the apparatus of claim 27, wherein the at least one processor is further configured to receive physical layer signaling indicating that the sidelink CG configuration is active (see page 6, under section 4, issue 4.2, wherein type -2 active configured grant through DCI/physical layer signaling, is mentioned and also see page 7, under section 5, wherein DCI for type-2 configured grant, is mentioned) (and the same motivation is maintained as in claim 27). 
Regarding claim 29, FENG teaches an apparatus for wireless communication (see Abstract and Fig.9/apparatus), comprising: means for receiving at a first user equipment (UE) (see Figures 3 &9, First terminal/UE) , a radio resource control (RRC) message including a sidelink configured grant (CG) configuration indicating at least some parameters configured by a base station for sidelink communications between the first UE and a second UE (see Figures 3 & 5 for base station and second terminal/UE, see para [0060] wherein the base station allocating a set of transmission resource pools and corresponding transmission resource configurations to the first terminal through a Radio Resource Control (RRC) connection reconfiguration process, is mentioned, also see para [0061] wherein the base station allocating a grant for data transmission on the SL through the PDCCH or the ePDCCH to the first terminal, is mentioned, also see para [0086] wherein the base station 30 allocating transmission resources on the sidelink for the first terminal 10 and Physical Resource Block (PRB) configuration for the transmission resources (that includes at least some parameters), is mentioned and also see para [0089] wherein the base station sending configuration information for the transmission resources to be received by the first terminal, is mentioned). 
FENG is silent in teaching the above apparatus comprising means for transmitting a second RRC message including the at least some parameters to the second UE when the second UE is not connected to the base station and means for transmitting or means for receiving a transport block for the sidelink communications on a physical sidelink shared channel (PSSCH) based on the at least some parameters. 
However, Ericsson teaches an apparatus (see page 1, Introduction) comprising means for transmitting a second RRC message including the at least some parameters to the second UE when the second UE is not connected to the base station (see page 7, under section 4, issue 4.2, lines 2-3, wherein signalling aspects to introduce fields/parameters for identification of the typ-2 grant in DCI and RRC, is mentioned and also see under issue 4.3, under configuration, for type-2 configured grant, wherein SCI being used for relaying activation DCI (that includes TX UE relaying SCI to RX UE) from TX UE to RX , is mentioned) and means for transmitting or means for receiving a transport block for the sidelink communications on a physical sidelink shared channel (PSSCH) based on the at least some parameters (see page 2, section 2, issue 2.2/proposal, wherein a grant provided by gNB including resources/parameters for transmission of PSSCH, is mentioned, also see page 3, under issue 2.3, wherein for configured grant, the gNB providing time-frequency resources and configuring ranges for other transmission parameters from which the UE autonomously selecting one for each transport block (TB) transmission, is mentioned).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above apparatus of FENG to include both means for transmitting a second RRC message including the at least some parameters to the second UE when the second UE is not connected to the base station and means for transmitting or means for receiving a transport block for the sidelink communications on a physical sidelink shared channel (PSSCH) based on the at least some parameters, disclosed by Ericsson in order to provide an effective mechanism for efficiently providing simultaneous configuration of both Mode 1 and Mode 2 for a UE and also supporting allocation of SL time-frequency repetition patterns by using NR sidelink mode 1 dynamic scheduling in wireless communication system.
Regarding claim 30, FENG teaches a non-transitory computer-readable medium storing computer executable code, the code when executed by a processor causes the processor (see Abstract and Fig.9 & para [0111]) to: receive at a first user equipment (UE) (see Figures 3 &9, First terminal/UE), a radio resource control (RRC) message including a sidelink configured grant (CG) configuration indicating at least some parameters configured by a base station for sidelink communications between the first UE and a second UE (see Figures 3 & 5 for base station and second terminal/UE, see para [0060] wherein the base station allocating a set of transmission resource pools and corresponding transmission resource configurations to the first terminal through a Radio Resource Control (RRC) connection reconfiguration process, is mentioned, also see para [0061] wherein the base station allocating a grant for data transmission on the SL through the PDCCH or the ePDCCH to the first terminal, is mentioned, also see para [0086] wherein the base station 30 allocating transmission resources on the sidelink for the first terminal 10 and Physical Resource Block (PRB) configuration for the transmission resources (that includes at least some parameters), is mentioned and also see para [0089] wherein the base station sending configuration information for the transmission resources to be received by the first terminal, is mentioned).
FENG is silent in teaching the above non-transitory computer-readable medium comprising transmitting a second RRC message including the at least some parameters to the second UE when the second UE is not connected to the base station and transmitting or receiving a transport block for the sidelink communications on a physical sidelink shared channel (PSSCH) based on the at least some parameters. 
However, Ericsson teaches a system (see page 1, Introduction) comprising transmitting a second RRC message including the at least some parameters to the second UE when the second UE is not connected to the base station (see page 7, under section 4, issue 4.2, lines 2-3, wherein signalling aspects to introduce fields/parameters for identification of the typ-2 grant in DCI and RRC, is mentioned and also see under issue 4.3, under configuration, for type-2 configured grant, wherein SCI being used for relaying activation DCI (that includes TX UE relaying SCI to RX UE) from TX UE to RX , is mentioned) and transmitting or receiving a transport block for the sidelink communications on a physical sidelink shared channel (PSSCH) based on the at least some parameters (see page 2, section 2, issue 2.2/proposal, wherein a grant provided by gNB including resources/parameters for transmission of PSSCH, is mentioned, also see page 3, under issue 2.3, wherein for configured grant, the gNB providing time-frequency resources and configuring ranges for other transmission parameters from which the UE autonomously selecting one for each transport block (TB) transmission, is mentioned).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above non-transitory computer-readable medium of FENG to include both transmitting a second RRC message including the at least some parameters to the second UE when the second UE is not connected to the base station and transmitting or receiving a transport block for the sidelink communications on a physical sidelink shared channel (PSSCH) based on the at least some parameters, disclosed by Ericsson in order to provide an effective mechanism for efficiently providing simultaneous configuration of both Mode 1 and Mode 2 for a UE and also supporting allocation of SL time-frequency repetition patterns by using NR sidelink mode 1 dynamic scheduling in wireless communication system.
4.	Claims 4, 5 and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over FENG (US Pub. No: 2019/0037621 A1) in view of Ericsson (3GPP TSG-RAN WG1 Meeting #96bis, R1-1905834, “Feature lead summary #2 on Resource allocation for NR sidelink, Mode 1”, dated April, 2019) and further in view of EL HAMSS et al. (For. Pub. No: WO 2019/160788 A1).
Regarding claim 4, FENG and Ericsson together teach the method of claim 1.
FENG and Ericsson together yet are silent in teaching the method of claim 1, wherein receiving the RRC message comprises receiving the RRC message from a third UE that is connected to the base station when the first UE and the second UE are not connected to the base station.
However, EL HAMSS et al. teach a method (see Abstract) wherein receiving the RRC message comprises receiving the RRC message from a third UE that is connected to the base station when the first UE and the second UE are not connected to the base station (see page 21, para [0100] wherein a WTRU/third_UE determining the sidelink resource pools to be activated/deactivated based upon a received indication and a resource pool indication may be received from RAN/base station, is mentioned and also see page 22, para [0104] wherein WTRU receiving a sidelink resource pool set configuration in RRC signaling information, is mentioned and also see para [0114] wherein the WTRU/third_UE communicating the activation of the sidelink resource pool to other WTRUs (that includes first UE receiving the activation of the resource pool from the third_UE and the first UE and the second UE are not connected to the base station), is mentioned).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above method of FENG and Ericsson to include receiving the RRC message comprising receiving the RRC message from a third UE that is connected to the base station when the first UE and the second UE are not connected to the base station, disclosed by EL HAMSS et al. in order to provide an effective mechanism of a first user equipment/WTRU for efficiently activating and deactivating sidelink resource pools for communicating with other WTRUs and also efficiently using the resource blocks and subframes designated by the first sidelink resource pool to communicate directly with the second WTRU in wireless communication system.
Regarding claim 5, FENG and Ericsson together teach the method of claim 1.
FENG and Ericsson together yet are silent in teaching the method of claim 1, wherein receiving the physical channel control information comprises receiving a sidelink control information (SCI) from a third UE that is connected to the base station when the first UE and the second UE are not connected to the base station.
However, EL HAMSS et al. teach a method (see Abstract) wherein receiving the physical channel control information comprises receiving a sidelink control information (SCI) from a third UE that is connected to the base station when the first UE and the second UE are not connected to the base station (see page 23, para [0111] wherein WTRU receiving an explicit resource pool indication from another/third WTRU via a sidelink communication, is mentioned, also an explicit resource pool indication may be carried in a Sidelink Control Information (SCI) format (e.g., a special SCI format), is mentioned and also see paragraphs [0112] & [0114]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above method of FENG and Ericsson to include receiving the physical channel control information comprising receiving a sidelink control information (SCI) from a third UE that is connected to the base station when the first UE and the second UE are not connected to the base station, disclosed by EL HAMSS et al. in order to provide an effective mechanism of a first user equipment/WTRU for efficiently activating and deactivating sidelink resource pools for communicating with other WTRUs and also efficiently using the resource blocks and subframes designated by the first sidelink resource pool to communicate directly with the second WTRU in wireless communication system.
Regarding claim 17, FENG and Ericsson together teach the method of claim 9.
FENG and Ericsson together yet are silent in teaching the method of claim 9, wherein the physical layer signaling is a sidelink control information (SCI) or a physical sidelink feedback channel (PSFCH) message from the second UE when the first UE is not connected to the base station. 
However, EL HAMSS et al. teach a method (see Abstract) wherein the physical layer signaling is a sidelink control information (SCI) or a physical sidelink feedback channel (PSFCH) message from the second UE when the first UE is not connected to the base station (see page 2, para [0008] wherein the WTRU may receive a sidelink control information (SCI) message from another WTRU indicating to activate a first sidelink resource pool and the message may comprise a resource pool indicator (RPI) that identifies the particular resource pool to be activated, is mentioned and also see para [0111]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above method of FENG and Ericsson to have the physical layer signaling being a sidelink control information (SCI) or a physical sidelink feedback channel (PSFCH) message from the second UE when the first UE is not connected to the base station, disclosed by EL HAMSS et al. in order to provide an effective mechanism of a first user equipment/WTRU for efficiently activating and deactivating sidelink resource pools for communicating with other WTRUs and also efficiently using the resource blocks and subframes designated by the first sidelink resource pool to communicate directly with the second WTRU in wireless communication system.
Regarding claim 18, FENG, Ericsson and EL HAMSS et al. all together teach the method of claim 17.
HAMSS et al. further teach the method of claim 17, wherein the SCI indicates a timing of a transmission/reception opportunity of the sidelink CG configuration (see para [0129] wherein the WTRU receiving a PSSCH timing indication via, for example, a PSCCH/SCI transmission and the timing indication including on one or more sidelink transmission parameters, is mentioned and also see para [0130] wherein the WTRU monitoring the SCI of URLLC traffic at each symbol and/or every two symbols, is mentioned) (and the same motivation is maintained as in claim 17). 
Regarding claims 19 and 20, FENG, Ericsson and EL HAMSS et al. all together teach the method of claim 17.
Ericsson further teaches the method of claim 17, further comprising transmitting an ACK/NACK of the SCI or the PSFCH message on a physical sidelink shared channel (PSSCH) or the PSFCH and wherein the second UE forwards the ACK/NACK of the SCI of PSFCH message on physical uplink control channel (PUCCH) resources indicated by the physical channel control information or the RRC message (see page 7, under issue 4.3, under configuration, wherein SCI being used for relaying activation DCI, is mentioned and see page 11, under section 8, issue 8.1, wherein NR sidelink mode-1 supporting HARQ A/N feedback through PSFCH and enabling the use of HARQ A/N through high-layer signalling/RRC, is mentioned). 
Regarding claim 21, FENG and Ericsson together teach the method of claim 9.
FENG and Ericsson together yet are silent in teaching the method of claim 9, wherein the physical layer signaling is a sidelink control information (SCI) from a third UE when the first UE and the second UE are not connected to the base station. 
However, EL HAMSS et al. teach a method (see Abstract) wherein the physical layer signaling is a sidelink control information (SCI) from a third UE when the first UE and the second UE are not connected to the base station (see page 23, para [0111] wherein WTRU receiving an explicit resource pool indication from another/third WTRU via a sidelink communication, is mentioned, also an explicit resource pool indication may be carried in a Sidelink Control Information (SCI) format (e.g., a special SCI format), is mentioned and also see para [0112]). 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above method of FENG and Ericsson to have the physical layer signaling being a sidelink control information (SCI) from a third UE when the first UE and the second UE are not connected to the base station, disclosed by EL HAMSS et al. in order to provide an effective mechanism of a first user equipment/WTRU for efficiently activating and deactivating sidelink resource pools for communicating with other WTRUs and also efficiently using the resource blocks and subframes designated by the first sidelink resource pool to communicate directly with the second WTRU in wireless communication system.
Regarding claim 22, FENG, Ericsson and EL HAMSS et al. all together teach the method of claim 17.
Ericsson further teaches the method of claim 17, further comprising transmitting an ACK/NACK of the SCI on physical sidelink feedback channel (PSFCH) resources indicated by the SCI or the RRC message (see page 7, under issue 4.3, under configuration, wherein SCI being used for relaying activation DCI, is mentioned and see page 11, under section 8, issue 8.1, wherein NR sidelink mode-1 supporting HARQ A/N feedback through PSFCH and enabling the use of HARQ A/N through high-layer signalling/RRC, is mentioned). 
 5.	Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over FENG (US Pub. No: 2019/0037621 A1) in view of Ericsson (3GPP TSG-RAN WG1 Meeting #96bis, R1-1905834, “Feature lead summary #2 on Resource allocation for NR sidelink, Mode 1”, dated April, 2019) and further in view of Lei et al. (US Pub. No: 2020/0059923 A1).
	Regarding claim 7, FENG and Ericsson together teach the method of claim 1.
	FENG and Ericsson together yet are silent in teaching the method of claim 1, wherein the second RRC message includes a time domain offset based on a time to transmit the second RRC message, the time domain offset indicating a time when the sidelink CG configuration is available. 
	However, Lei et al. teach a method (see Abstract and Fig.1) comprising wherein the second RRC message includes a time domain offset based on a time to transmit the second RRC message, the time domain offset indicating a time when the sidelink CG configuration is available (see para [0049] wherein the base station allocating resources to the second terminal, which is indicated by a scheduling grant message (that includes sidelink CG configuration) over Uu interface and PC5 interface, is mentioned and  the scheduling signaling between the base station and a terminal outside the coverage of the base station is transmitted based on higher layer signaling/RRC guaranteeing a timing relationship between the SR/BSR and the grant (that includes the time domain offset when the grant is available), is mentioned and also see para [0068]). 
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above method of FENG and Ericsson to have the second RRC message including a time domain offset based on a time to transmit the second RRC message, the time domain offset indicating a time when the sidelink CG configuration is available, disclosed by Lei et al. in order to provide an effective mechanism for efficiently scheduling resources by a base station to user terminals that are outside the coverage of the base station and thereby providing effective D2D connections among the user terminals in the wireless communication system.
Regarding claim 8, FENG and Ericsson together teach the method of claim 1.
FENG and Ericsson together yet are silent in teaching the method of claim 1, wherein the at least some parameters provide a grant for semi-persistent scheduling to the second UE.
However, Lei et al. teach a method (see Abstract and Fig.1), wherein the at least some parameters provide a grant for semi-persistent scheduling to the second UE (see para [0026] wherein the scheduled resource including a semi-persistent scheduled resource, is mentioned and the base station allocating the semi-persistent scheduled resource according to the service request & the base station sending the semi-persistent scheduled resource through the higher layer signaling, is mentioned and also see para [0048]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above method of FENG and Ericsson to have the at least some parameters providing a grant for semi-persistent scheduling to the second UE, disclosed by Lei et al. in order to provide an effective mechanism for efficiently scheduling resources by a base station to user terminals that are outside the coverage of the base station and thereby providing effective D2D connections among the user terminals in the wireless communication system.
6.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over FENG (US Pub. No: 2019/0037621 A1) in view of Ericsson (3GPP TSG-RAN WG1 Meeting #96bis, R1-1905834, “Feature lead summary #2 on Resource allocation for NR sidelink, Mode 1”, dated April, 2019) and further in view of CAO et al. (US Pub. No: 2019/0342910 A1).
	Regarding claim 11, FENG and Ericsson together teach the method of claim 10.
FENG and Ericsson together yet are silent in teaching the method of claim 10, wherein the DCI includes a radio network temporary identifier (RNTI) for a physical sidelink control channel that shares resources with a physical downlink control channel. 
However, CAO et al. teach a method (see Abstract and Fig.7) wherein the DCI includes a radio network temporary identifier (RNTI) for a physical sidelink control channel that shares resources with a physical downlink control channel (see para [0206] wherein the communication resources 706, 708, 710 belonging to the SL channel 700 are signaled by RRC signaling 702 and PDCCH by SL-SPS-V-RNTI 704 through the DL, is mentioned & DCI signaling can be sent to the UE by a BS on PDCCH, with its CRC scrambled by SL-SPS-V-RNTI as shown at 704 and communication resources 706, 708, 710 being used for an SA (or a PSCCH), is mentioned). 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above method of FENG and Ericsson to have the DCI including a radio network temporary identifier (RNTI) for a physical sidelink control channel that shares resources with a physical downlink control channel, disclosed by CAO et al. in order to provide an effective mechanism for efficiently providing grant-free SL communications using transmission patterns indicating communication resources that are allotted or allocated to UE over a specific time interval for SL communications in wireless communication system.
Response to Arguments
7.	Applicant's arguments filed on 05/17/2022 have been fully considered but they are not persuasive. 
8.	Applicant’s amendment of independent claims 1, 27, 29 and 30 necessitated new citations and explanations of the references as presented in the current office action.
9.	In pages 7-8 of Applicant’s Remarks, regarding amended independent claim 1, Applicant mainly mentions that the applied references, alone or in combination, fail to disclose or suggest at least "transmitting a second RRC message including the at least some parameters to the second UE when the second UE is not connected to the base station" as recited in amended independent claim 1.
	However, the Examiner respectfully disagrees to the above statements of the Applicant as follows. Feng already teaches first UE, second UE & base station and the second UE is not connected to the base station (see Figures 3 & 4, for first terminal 10/first UE, second terminal 20/second UE and base station 30 and wherein the second UE being not connected to the base station, is mentioned).
	Ericsson clearly teaches transmitting a second RRC message including the at least some parameters to the second UE when the second UE is not connected to the base station (see page 7, under section 4, issue 4.2, lines 2-3, wherein signalling aspects to introduce fields/parameters for identification of the type-2 grant in DCI and RRC, is mentioned and also see under issue 4.3, under configuration, for type-2 configured grant, wherein SCI (that includes at least some parameters) being used for relaying activation DCI (that includes TX/first UE relaying activation DCI to RX/second UE) from TX UE to RX UE (that includes transmitting second RRC message including the at least some parameters to the second UE when the second UE is not connected to the base station), is mentioned) and thus, the above teaching of Ericsson, as per Broadest Reasonable Interpretation (BRI) of claim limitation, is clearly equivalent to ‘transmitting a second RRC message including the at least some parameters to the second UE when the second UE is not connected to the base station’ and Feng and Ericsson together teach all the limitations of independent claim 1 and similarly other independent claims 27, 29 and 30 as already mentioned above under Claim Rejections.
10.	In page 8 of Applicant’s Remarks, regarding amended independent claim 1, Applicant further mentions that Office Action does not provide a source of this alleged motivation of simultaneous configuration of both Mode 1 and Mode 2, which appear contradictory as Mode 1 and Mode 2 refer to different devices allocating the resources.
	However, the Examiner disagrees to the above statement of the Applicant as Ericsson teaches (see page 16, proposal 10) wherein QoS attributes are used to prioritize between Mode-1 and Mode-2 if a UE is configured to perform both Mode-1 and Mode-2 and thus, Ericsson provides a source of the motivation of simultaneous configuration of both Mode 1 and Mode 2, as mentioned above.  
11.	In page 9 of Applicant’s Remarks, regarding claim 4, Applicant further mentions that El Hamss fails to disclose or suggest "receiving the RRC message from a third UE that is connected to the base station when the first UE and the second UE are not connected to the base station".
	However, the Examiner disagrees to the above statement of the Applicant as EL HAMSS et al. clearly teach “receiving the RRC message from a third UE that is connected to the base station when the first UE and the second UE are not connected to the base station" (see page 21, para [0100] wherein a WTRU/third_UE determining the sidelink resource pools to be activated/deactivated based upon a received indication and a resource pool indication may be received from RAN/base station, is mentioned and also see page 22, para [0104] wherein WTRU receiving a sidelink resource pool set configuration in RRC signaling information, is mentioned and also see para [0114] wherein the WTRU/third_UE communicating the activation of the sidelink resource pool to other WTRUs (that includes first UE receiving the activation of the resource pool from the third_UE and the first UE and the second UE are not connected to the base station), is mentioned, all of the above teaching of EL HAMSS et al.  is equivalent to “ receiving the RRC message from a third UE that is connected to the base station when the first UE and the second UE are not connected to the base station”).
12.	In pages 9-10 of Applicant’s Remarks, regarding claim 12, Applicant further mentions that the proposal of Ericsson explicitly excludes eNB involvement, which would preclude use of PUCCH resources between a UE and a base station.
	However, the Examiner respectfully disagrees to the above statement of the Applicant as Ericsson clearly teaches transmitting an acknowledgment or negative acknowledgment (ACK/NACK) of the DCI on physical uplink control channel (PUCCH) resources indicated by the DCI or the RRC message (see page 11, under section 8, issue 8.1, wherein SL retransmissions using DCI, is mentioned, also wherein enabling the use of HARQ A/N through high-layer signalling/RRC (which includes eNB involvement) , is mentioned and also see page 15, proposal 6, wherein SL scheduling DCI carrying HARQ feedback enabling information, is mentioned).
13.	The rejection of all other claims is already mentioned above under Claim Rejections.
Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Ohara et al. (US Pub. No: 2021/0321348 A1) disclose a user equipment including a receiving unit that receives information specifying a resource group for transmitting a plurality of blocks including a sidelink synchronization signal and sidelink broadcast information in wireless communication system.
	Li et al. (US Pub. No: 2021/0219268 A1) disclose methods and systems for resource management on Sidelink for vehicle to everything (V2X) scenarios in wireless communication system.
15.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
16.	Any response to this office action should be faxed to (571) 273-8300 or mailed 
To:
	 	Commissioner for Patents,
                      P.O. Box 1450
                      Alexandria, VA 22313-1450
                      Hand-delivered responses should be brought to
                      Customer Service Window
                       Randolph Building
                       401 Dulany Street
                       Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVASA R REDDIVALAM whose telephone number is (571)270-3524.  The examiner can normally be reached on Mon-Thu 10-7 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SRINIVASA R REDDIVALAM/          Examiner, Art Unit 2477  
8/4/2022                                                                                                                                                                                            
/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477